DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-16, filed 10 March 2022, with respect to the rejection(s) of claim(s) 24-43 as being anticipated/unpatentable over Kato JP 2001095858 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ooyama et al. (US 2005/0028281). The Examiner invites Applicant’s representative to contact the Examiner at the phone number provided below, should the Applicant wish to discuss suggestions from the Examiner regarding moving prosecution forward in the most efficient manner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of adjacent adjustable mattress support sections (claim 32) the plurality of adjacent adjustable backrest support sections (claims 33)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 29, 31, and 47 are objected to because of the following informalities: In claim 29, line 1, the phrase “according claim 24” should be changed to read - -according to claim 24- -. In claim 31, lines 2-3, the phrase “backrest support section is greater than and the angular range” should be changed to read --backrest support section is greater than the angular range--. In claim 35, line 2, the phrase “said mattress support section” should be changed to read - - said at least one adjustable mattress support section- -. Claim 47 is objected to for including some reference numerals. Please remove the new reference numerals.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36, 37-41, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “wherein the angular range of adjustment of said backrest support section is greater than and the angular range of adjustment of said mattress support section” but claim 31 relies on claim 30 which claims “the angular range of adjustment of said backrest support section and the angular range of adjustment of said mattress support section are substantially equal”. It is not possible to determine the meets and bounds of claim 31 since it comprises conflicting limitations. In other words, it is impossible for the range of adjustment to be both substantially equal to and also greater than the angular range of adjustment of said mattress support section.
Claim 36 includes the limitation “the range of adjustment of said backrest and/or said mattress support section(s) is limited by stop means”. First, according to claim 24, the backrest [support section] is part of the mattress support sections. Additionally, there is insufficient antecedent basis for the term “said backrest” in the claim. If Applicant is intending for the claim to read “the range of adjustment of said backrest support section and/or adjustable mattress support section(s) is limited by stop means” then the claim should be corrected accordingly. Additionally, there is not antecedent basis for multiple adjustable mattress support sections if that is the case. 
Claims 37-41 include the limitation “said backrest”. All of these limitations should be corrected to read --said backrest support section--in order to correct antecedent basis of the limitation. 
Claims 37, 45, 46, and 47 include the limitation “the respective pivotal connections”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 45 includes the limitations “said backrest and said mattress bend support sections” in line 15 and 17. There is insufficient antecedent basis for this limitation in the claim. Consistency of terms should be continued throughout the claims. Correction is requested.
Claim 46 includes the limitations “said backrest and said mattress bend support sections” in line 15 and 17. There is insufficient antecedent basis for this limitation in the claim. Consistency of terms should be continued throughout the claims. Correction is requested.
Claim 47 includes the limitations “said backrest and said mattress bend support sections” in line 15 and 17. There is insufficient antecedent basis for this limitation in the claim. Consistency of terms should be continued throughout the claims. Correction is requested.
Claim 47 includes the limitation “the connecting means”. There is insufficient antecedent basis for this limitation in the claim.
Claims 45-47 all include the limitation “mattress bend support sections”. As previously stated this limitation lacks antecedent basis. Additionally, these claims do not provide for multiple adjustable mattress support sections in the claims so even if they were corrected to use the proper terms, the use of the plurality “sections” would still be cause for a rejection under 35 U.S.C. 112(b).  
Note #1: Please review the claims for consistency of terms. All of the “adjustable mattress support sections” should be labeled as such and the general term should consistently be “rigid support sections”. Use of the terms “mattress support sections” without one of the adjectives will result in a rejection under 35 U.S.C. 112(b) since it is unclear which mattress support sections are being described.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-28, 34-35 and 48 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ooyama et al. (US 2005/0028281), hereinafter referred to as Ooyama.
Regarding Claim 24: Ooyama discloses an adjustable bed (bed shown in Figs. 1-16 of Ooyama), comprising: a frame (base frame 1 of Ooyama) and an adjustable mattress support platform (bed plate 21 of Ooyama) having a plurality of adjacent articulated rigid mattress support sections (sections 24-26 of Ooyama) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (see at least Fig. 2 of Ooyama); said mattress support sections including at least one adjustable backrest support section (section 24 of Ooyama) and at least one adjustable mattress support section (section 23 of Ooyama) adjacent backrest support section (see at least Fig. 2 of Ooyama showing sections 23 and 24 pivoted relative to one another and paragraph [0043] of Oyama); a single actuator (actuator 33 of Ooyama) for effecting simultaneous coordinated pivotal only movement to angularly adjust the at least one adjustable backrest support section relative to the at least one adjustable mattress support section for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in a flat lowered or a raised position (see at least Fig. 3A of Ooyama showing a flat configuration without the phantom lines and Fig. 2 showing a raised configuration where sections 23 and 24 are pivoted relative to one another and the frame); and wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the adjustable bed is between the flat lowered configuration and the raised configuration (see at least Fig. 2 of Ooyama showing portions 23 and 24 being pivoted relative to one another therefore showing an angle of less than 180 degrees).
Regarding Claim 25: Ooyama discloses the adjustable bed, according to claim 24, wherein: the actuator mechanism is operable to act simultaneously on the at least one adjustable backrest support section and the at least one adjustable mattress support section to reconfigure the bed between the flat lowered configuration and the raised configuration (see at least Figs. 2-3B of Ooyama as well as paragraphs [0043] and [0098] of Ooyama). 
Regarding Claim 26: Ooyama discloses the adjustable bed, according to claim 24, wherein: the actuator mechanism has connecting means (back raising arms 61 of Ooyama) operable to drive the backrest support section (see at least Fig. 13 and paragraphs [0049]-[0057] of Ooyama), the connecting means having a distal end (see the general end regions of arms 61 comprising rollers 64), the backrest support section linearly moveableAMENDMENT3 SHEMA.P013 relative to and pivotally about, the distal end to effect pivotal movement of the mattress support section (see at least Fig. 13 showing portions 24b pivoting from interaction with the rollers 64).  
Regarding Claim 27: Ooyama discloses the adjustable bed, according to claim 26, wherein: the distal end includes a roller (roller 64 of Ooyama) mounted thereon to enable linear movement of the connecting means and pivotal movement of the backrest support section (roller 64 of Ooyama as shown in at least Fig. 13). 
Regarding Claim 28: Ooyama discloses the adjustable bed, according to claim 26. Although Ooyama does not explicitly state the pivotal movement of the at least one adjustable backrest support section relative to the at least one adjustable mattress support section is dependent on the position of an external load on the mattress support platform relative to the distal end of the connecting means one having ordinary skill in the art before the effective filing date would be able to ascertain that since the connecting means of Ooyama does not in any way fix to the back-raising part of Ooyama the external load would affect the position of the mattress support platform relative to the distal end of the connecting means.
Regarding Claim 34: Ooyama discloses the adjustable bed, to claim 24, wherein: said mattress support platform further comprises at least one non-adjustable support section fixed in relation to the frame (see at least sections 22a and 22b of Ooyama as described in at least paragraph [0043]).  
Regarding Claim 35: Ooyama discloses the adjustable bed, according to claim 34, wherein: said mattress support section is disposed between said non-adjustable mattress support section and said backrest support section (see at least Fig. 5 of Ooyama).
Regarding Claim 48: Ooyama discloses an adjustable bed (bed shown in Figs. 1-16 of Ooyama), comprising: a frame (base frame 1 of Ooyama) and an adjustable mattress support platform (bed plate 21 of Ooyama) having a plurality of adjacent articulated rigid mattress support sections (sections 24-26 of Ooyama) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (see at least Fig. 2 of Ooyama); said mattress support sections including at least one adjustable backrest support section (section 24 of Ooyama) and a single adjustable mattress support section (section 23 of Ooyama) adjacent backrest support section (see Figs. 1-16 of Ooyama); a single actuator (actuator 33 of Ooyama) for effecting coordinated pivotal only movement to angularly adjust the adjustable backrest support section relative to the adjustable mattress support section for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in a flat lowered or a raised position (see at least Fig. 3A of Ooyama showing a flat configuration without the phantom lines and Fig. 2 showing a raised configuration where sections 23 and 24 are pivoted relative to one another and the frame); and wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the adjustable bed is between the flat lowered configuration and the raised configuration (see at least Fig. 2 of Ooyama showing portions 23 and 24 being pivoted relative to one another therefore showing an angle of less than 180 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-31 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama.
Regarding Claim 29: Ooyama does not explicitly disclose wherein: a combined angle is defined between a plane defined by the seat section and a plane defined by the backrest support section, the combined angle being shared between a first angle defined between the plane defined by the seat section and a plane defined by the mattress support section, and a second angle defined between the plane defined by the mattress support section and the plane defined by the backrest support section, wherein the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed.
However, Ooyama discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed. Finally, Ooyama does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Ooyama it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ooyama’s mattress support platform such that the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 30: Ooyama discloses the adjustable bed, according to claim 24. Ooyama does not explicitly disclose wherein: the angular range of adjustment of said backrest support section and the angular range of adjustment of said mattress support section are substantially equal.  
However, Ooyama discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the angular ranges are equal. Finally, Ooyama does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ooyama’s mattress support platform such that the angular range of adjustment of said backrest support section and the angular range of adjustment of said mattress bend support section are substantially equal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 31: Ooyama discloses the adjustable bed, according to claim 30, wherein: the angular range of adjustment of said backrest support section is greater than and the angular range of adjustment of said mattress support section.
However, Ooyama discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed. Finally, Ooyama does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ooyama’s mattress support platform such that the angular range of adjustment of said backrest support section is greater than the angular range of adjustment of said mattress support section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 38: Ooyama discloses the adjustable bed, according to claim 24, but does not explicitly disclose wherein: said backrest and mattress support sections have a combined angle of angular adjustment of substantially 65 degrees with respect to the flat lowered configuration of the bed.
However, Ooyama discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined angle is substantially 65 degrees with respect to the flat lowered configuration of the bed. Finally, Ooyama does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Ooyama it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ooyama’s mattress support platform such that the combined angle is substantially 65 degrees with respect to the flat lowered configuration of the bed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claims 39-41: Ooyama makes obvious the adjustable bed, according to claim 29. Ooyama does not explicitly disclose the combined range of adjustment of said backrest and mattress support sections is 65 degrees or less with respect to the flat lowered configuration of the bed.  
However, Ooyama discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined range of adjustment is substantially 65, 60, or 55 degrees or less with respect to the flat lowered configuration of the bed. Finally, Ooyama does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Ooyama it is inherent that changing the relative angles of the support sections effects a change in the combined range of adjustment (i.e. the positioning of the patient using the bed).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ooyama’s mattress support platform such that the angular range of adjustment of said backrest support section is greater than the angular range of adjustment of said mattress support section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama in view of Bortoluzzi (EP 0781518), hereinafter Bortoluzzi.
Regarding Claim 32: Ooyama discloses the adjustable bed, according to claim 24, but does not disclose wherein: said bed comprises a plurality of adjacent adjustable mattress support sections.  
Bortoluzzi teaches two mattress support sections (29 and 28 of Bortoluzzi). One having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to utilize two adjacent support sections as the mattress support sections of Ooyama for the predictable results of increasing the number of regions of support for the patient. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama in view of Weinman et al. (US 2004/0194213), hereinafter Weinman.
Regarding Claim 33: Ooyama discloses the adjustable bed, according to claim 24, but does not disclose wherein: said bed comprises a plurality of adjacent adjustable backrest support sections.  
However, Weinman teaches head support 45 being part of the backrest support of Weinman,
One having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to include a head support in Ooyama’s backrest support for the purpose of enabling adjustment of the section of the backrest support configured to support the head for the purpose of adding additional sections of support for the patient.

Claim(s) 36-37 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama in view of Carroll (US 5,438,723).
Regarding Claims 36-37:  Ooyama discloses the adjustable bed, according to claim 24, but does not explicitly disclose the range of adjustment of said backrest and/or said mattress support section(s) is limited by stop means.or wherein: the range of adjustment of said backrest and said mattress support section(s) is limited by stop means associated with each of the respective pivotal connections of the backrest and mattress support sections.  
However, Carroll teaches a bed comprising hinges (see Figs. 13-19 of Carroll) which limit the angular adjustment of the relative bed sections (see Figs. 13-19 of Carroll and Col. 7, lines 13-22 of Carrol which describes the hinges positioned at an angle of less than 90 degrees) and that enable disconnection for easy disassembly. One having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to substitute the hinged connection of Ooyama with a hinge as taught by Carroll for the purpose of enabling easy assembly and disassembly of the bed sections (see at least Col. 1, lines 26-35 of Carroll).
Regarding Claims 45-46: Ooyama discloses an adjustable bed (bed of Ooyama show in Figs. 1-16), comprising: a frame (base frame 6 of Ooyama) and an adjustable mattress support platform (bed plate 21 of Ooyama) having a plurality of adjacent articulated rigid mattress support sections (sections 23, 24, 25 and 26 of Ooyama) pivotally mounted for relative angular adjustment (see at least Fig. 2 of Ooyama showing sections 23, 24, 25, and 26 pivotally adjusted) with respect to the frame and a fixed seat section (see Fig. 2 of Ooyama showing portions 24 and 23 rotated relative to the frame and fixed bed parts 22a and 22b of Ooyama); said mattress support sections including at least one adjustable backrest support section (back-raising part 24 of Ooyama) and at least one adjustable mattress support section (lower back-raising part 23 of Ooyama shown in at least Fig. 2) adjacent said backrest support section (see Fig. 2 of Ooyama); a single actuator (first driving source 33 of Ooyama) for effecting coordinated pivotal only movement to angularly adjust the at least one adjustable backrest support section relative to the at least one adjustable mattress support section (see at least Fig. 2 of Ooyama showing sections 23 and 24 pivoted relative to one another) for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in flat or a raised position (see at least Fig. 3A of Ooyama showing a flat configuration without the phantom lines and Fig. 2 showing a raised configuration where sections 23 and 24 are pivoted relative to one another and the frame); wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the bed is between the flat lowered configuration and the raised configuration (see at least Fig. 2 of Ooyama showing portions 23 and 24 being pivoted relative to one another therefore showing an angle of less than 180 degrees). 
Ooyama does not disclose wherein the range of adjustment of said backrest and said mattress bend support section is limited by a limiting hinge associated with each of the respective pivotal connections of the backrest and mattress bend support sections.
However, Carroll teaches a bed comprising hinges (see Figs. 13-19 of Carroll) which limit the angular adjustment of the relative bed sections (see Figs. 13-19 of Carroll and Col. 7, lines 13-22 of Carrol which describes the hinges positioned at an angle of less than 90 degrees) and that enable disconnection for easy disassembly. One having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to substitute the hinged connection of Ooyama with a hinge as taught by Carroll for the purpose of enabling easy assembly and disassembly of the bed sections (see at least Col. 1, lines 26-35 of Carroll).

Claim(s) 24, 26-27 and 45-46 (alternatively) is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 5,438,723) in view of Kato (JP 2001095858).
 Regarding Claims 24, 45-46: Carroll discloses an adjustable bed (bed of Carroll show in Figs. 12-23), comprising: a frame (frame members 29 and 42 labeled in Fig. 8 of Carroll) and an adjustable mattress support platform (formed of panels 132, 136, 158, 159 of Carroll) having a plurality of adjacent articulated rigid mattress support sections (panels 132, 136, 158, 159 of Carroll) pivotally mounted for relative angular adjustment (see at least Figs. 12-23 of Carroll) with respect to the frame and a fixed seat section (seat section 136 of Carroll); said mattress support sections including at least one adjustable backrest support section (132 of Carroll) […] a single actuator (133 of Carroll) for effecting coordinated pivotal only movement to angularly adjust the at least one adjustable backrest support section relative to the [frame] […] (see Figs. 12-13 of Carroll) for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in a flat lowered or a raised position (Figs. 12-13 of Carroll).
Carroll does not disclose at least one adjustable mattress support section, and at least one adjustable mattress support section adjacent said backrest support section wherein the backrest support section moves relative to the adjustable mattress support section; wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the bed is between the flat lowered configuration and the raised configuration and AMENDMENT6SHEMA.P013wherein the range of adjustment of said backrest and said mattress bend support sections is limited by stop means associated with each of the respective pivotal connections of the backrest and mattress bend support sections.
However, Kato teaches a frame (see at least frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections (sections 210 and 211 of Kato) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (fixed section 212 of Kato); said mattress support sections including at least one adjustable backrest support section and at least one adjustable mattress support section adjacent backrest support section (sections 210 and 211 respectively of Kato), an actuator mechanism (see drive means 217 of Kato) for effecting simultaneous coordinated pivotal movement to angularly adjust the at least one adjustable backrest support section relative to the at least one adjustable mattress support section for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in a flat lowered or a raised position (see at least Figs. 6-11 of Kato which show the support sections in a flat position and a raised configuration); and wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the adjustable bed is between the flat lowered configuration and the raised configuration (see at least Fig. 7 of Kato).  
One having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combined the teachings of Kato and Carroll by adding a back-up bottom as taught by Kato to Carroll’s bed for the purpose of changing the height and inclination of the bottom surface as taught by Kato.
Since Carroll’s bed comprises of only hinges that comprise stop means which limit the angular adjustment of the relative bed sections (see Figs. 13-19 of Carroll) and that enable disconnection for easy disassembly it would be obvious that combining the teachings of Kato and Carroll would result in limiting hinges between the back-up bottom section and back rest section.
Regarding Claim 26: Carroll in view of Kato discloses the adjustable bed, according to claim 24, wherein: the actuator mechanism has connecting means (bell crank 134 of Carroll) operable to drive the backrest support section (see at least Fig. 13 of Carroll), the connecting means having a distal end (at least the annotated copy of Fig. 13 of Carroll), the backrest support section linearly moveableAMENDMENT3 SHEMA.P013 relative to and pivotally about, the distal end to effect pivotal movement of the mattress support section (see at least Fig. 13 of Carroll and Figs. 1-16 of Kato).  

    PNG
    media_image1.png
    602
    785
    media_image1.png
    Greyscale

Regarding Claim 27: Ooyama discloses the adjustable bed, according to claim 26, wherein: the distal end includes a roller (see annotated copy of Fig. 13 of Carroll) mounted thereon to enable linear movement of the connecting means and pivotal movement of the backrest support section (see at least Fig. 13 of Carroll). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673